Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				 35 U.S.C. 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: : “means to dynamically change an initial zone active limit (ZAL) value to a new ZAL value while a zoned namespace (ZNS) is open”, “means to update a host device based with the new ZAL value”, “means to check for a temperature change of the data storage device”, “means to check a flipped or failed bit count (FBC)”, “means to compare the checked FBC to an expected FBC”, and “means to choose a maximal RT_Level value that fulfills an FBC requirement at end-of-life of the data storage device”, in claims 15-20.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

				  35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. Pub. No. 2021/0182190) in view of Bahirat et al. (U.S. Pub. No. 2020/0167274).

	With respect to claim 1, the Gao et al. reference teaches a memory device ([0208] – storage systems described above may also be configured to implement NVMe Zoned Namespaces); and a controller supporting at least one zoned namespace (ZNS) coupled to the memory device ([0028] - the storage controllers described herein may be configured with to 
	The Gao et al. reference does not teach change the initial ZAL value for the ZNS to a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device.
	The Bahirat et al. reference teaches change the initial ZAL value for the ZNS to a new ZAL value for the ZNS ([0019] - the logic 13 may be additionally or alternatively configured to determine a zone namespace zone capacity, and determine the smallest aligned boundary based on the preferred zone size, the first erase block size, and the zone namespace zone capacity); and communicate the new ZAL value for the ZNS to the host device (see fig. 3C, 32, 33 and 34) and ([0030 – 0031 - distributed electronic storage system 40 may include one or most host devices 42 communicatively coupled to two or more persistent storage devices 44, wherein, a controller logic 46 may be configured to determine a preferred zone size for an application on one of the host devices 42, determine a first erase block size for a first storage device of the 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Bahirat et al.  to incorporate the limitations of change the initial ZAL value for the ZNS to a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device into the claimed invention.
The motivation for change the initial ZAL value for the ZNS to a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device is for improving device endurance ([0036] – Bahirat et al.).
With respect to claim 2, all of the limitations of claim 1 have been addressed.
	The Gao et al. reference does not teach wherein the controller is further configured to calculate the new ZAL value for the ZNS.
	The Bahirat et al. reference teaches wherein the controller is further configured to calculate the new ZAL value for the ZNS (see fig. 3C, 32, 33 and 34) and ([0019] - the logic 13 may be additionally or alternatively configured to determine a zone namespace zone capacity, and determine the smallest aligned boundary based on the preferred zone size, the first erase block size, and the zone namespace zone capacity).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Bahirat et al.  to incorporate the limitations of wherein the controller is further configured to calculate the new ZAL value for the ZNS into the claimed invention.

With respect to claim 3, all of the limitations of claim 2 have been addressed.
	The Gao et al. reference does not teach wherein the new ZAL value is based upon a change in a temperature of the data storage device.
	The Bahirat et al. reference teaches wherein the new ZAL value is based upon a change in a temperature of the data storage device ([0056] - to sense variations in various factors affecting power/thermal behavior of the system/platform, such as temperature, operating frequency, operating voltage, power consumption, and/or inter-core communication activity, etc).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Bahirat et al.  to incorporate the limitations of wherein the new ZAL value is based upon a change in a temperature of the data storage device into the claimed invention.
The motivation for wherein the new ZAL value is based upon a change in a temperature of the data storage device is for improving device endurance ([0036] – Bahirat et al.).
With respect to claim 5, the Gao et al. reference teaches wherein the initial ZAL value is based on a cycling level of blocks that are in the open zone ([0042] - storage array controllers 110A-D may manage control information that may describe the state of one or more memory blocks in the storage drives 171A-F. Further, the control information may indicate, for example, that a particular memory block has failed and should no longer be written to, that a particular 
With respect to claim 6, the Gao et al. reference teaches wherein the cycling level of the blocks remains the same while the zone is open ([0227] - the state machines implement reads, writes and erases, with other commands such as reset, initialization sequences, feature settings, etc., communicated from an external processor along a bypass path which could be controlled by a register. Further, each state machine could have multiple states for a write, further states for a read, and still further states for erasure cycle(s), with timing and/or frequency (i.e., as affect signal rate) controlled by states, state transitions, and/or an embodiment of the software calibrated I/O module 223, thus, it is obvious that while the zone is open, the state machine can maintain the cycling levels).
With respect to claim 7, all of the limitations of claim 1 have been addressed.
	The Gao et al. reference does not teach wherein the new ZAL value is less than the initial ZAL value.
	The Bahirat et al. reference teaches wherein the new ZAL value is less than the initial ZAL value ([0019] - the logic 13 may be additionally or alternatively configured to determine a zone namespace zone capacity, and determine the smallest aligned boundary based on the preferred zone size, the first erase block size, and the zone namespace zone capacity, thus, the smallest aligned boundary is less than the initial ZAL value).

The motivation for wherein the new ZAL value is less than the initial ZAL value is for improving device endurance ([0036] – Bahirat et al.).
With respect to claim 8, the Gao et al. reference teaches a memory device ([0208] - storage systems described above may also be configured to implement NVMe Zoned Namespaces); and a controller coupled to the memory device ([0208] – storage systems described above may also be configured to implement NVMe Zoned Namespaces and also the storage controllers described herein may be configured with to interact with zoned block devices through the usage of, for example, the Linux.TM. kernel zoned block device interface or other tools), wherein the controller is configured to: provide an initial zone active limit (ZAL) value for a zonednamespace (ZNS) to a host device ([0058 - 0059] - the zone can be finished at any point, after which further data may not be written into the zone. Further, when the data stored at the zone is no longer needed, the zone can be reset which effectively deletes the zone's content from the zoned storage device, making the physical storage held by that zone available for the subsequent storage of data, and also the zoned storage device may have a limit on the number of open zones at a point in time to reduce the amount of overhead dedicated to keeping zones open); analyze a block of the ZNS ([0057] - a zoned namespace on the zoned storage device can be addressed by groups of blocks that are grouped and aligned by a natural size, forming a number of addressable zones); determine conditions in which the block operates ([0058] - when 
	The Gao et al. reference does not teach calculate a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device.
	The Bahirat et al. reference teaches calculate a new ZAL value for the ZNS ([0019] - the logic 13 may be additionally or alternatively configured to determine a zone namespace zone capacity, and determine the smallest aligned boundary based on the preferred zone size, the first erase block size, and the zone namespace zone capacity); and communicate the new ZAL value for the ZNS to the host device (see fig. 3C, 32, 33 and 34) and ([0019]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Bahirat et al.  to incorporate the limitations of calculate a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device into the claimed invention.
The motivation for calculate a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device is for improving device endurance ([0036] – Bahirat et al.).
With respect to claim 9, all of the limitations of claim 8 have been addressed.
	The Gao et al. reference does not teach wherein communicating the new ZAL value comprises directing the host device to a zone information log page.
	The Bahirat et al. reference teaches wherein communicating the new ZAL value comprises directing the host device to a zone information log page ([0039] - the log page that 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Bahirat et al.  to incorporate the limitations of wherein communicating the new ZAL value comprises directing the host device to a zone information log page into the claimed invention.
The motivation for wherein communicating the new ZAL value comprises directing the host device to a zone information log page is for improving device endurance ([0036] – Bahirat et al.).
With respect to claim 10, all of the limitations of claim 8 have been addressed.
	The Gao et al. reference does not teach wherein the controller is further configured to update parameters of the zone information log page.
	The Bahirat et al. reference teaches wherein communicating the new ZAL value comprises directing the host device to a zone information log page ([0039] - the log page that defines zone information has a size of 32 MB and transferring all the information over a PCIe bus can take more than 10 ms) and ([0041] - may generate zone groups based on the NAND capacity in such a way that: (1) data transfers and storage within zone group boundaries are seamless; (2) any internal variables such as NAND block size are hidden within zone groups; and/or (3) within each zone group, each zone follows same rules defined in the NVMe standard).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Bahirat et al.  to incorporate the 
The motivation for wherein communicating the new ZAL value comprises directing the host device to a zone information log page is for improving device endurance ([0036] – Bahirat et al.).
With respect to claim 12, the Gao et al. reference teaches wherein the controller is further configured to increase a retention level ([0141] - data protection techniques can include, for example, data archiving techniques that cause data that is no longer actively used to be moved to a separate storage device or separate storage system for long-term retention, thus, it is obvious that a retention level may be increased).
With respect to claim 13, the Gao et al. reference teaches wherein the controller increases the retention level after communicating the new ZAL value for the ZNS to the host device ([0141] - data protection techniques can include, for example, data archiving techniques that cause data that is no longer actively used to be moved to a separate storage device or separate storage system for long-term retention, thus, it is obvious that a retention level may be increased after communicating the new ZAL value for the ZNS to the host device).
With respect to claim 14, all of the limitations of claim 8 have been addressed.
	The Gao et al. reference does not teach wherein the controller is further configured to measure a temperature of the data storage device.
	The Bahirat et al. reference teaches wherein the controller is further configured to measure a temperature of the data storage device ([0056] - to sense variations in various factors 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Bahirat et al. to incorporate the limitations of wherein the controller is further configured to measure a temperature of the data storage device into the claimed invention.
With respect to claim 15, the Gao et al. reference teaches a memory device ([0208] – storage systems described above may also be configured to implement NVMe Zoned Namespaces); and a controller coupled to the memory device ([0028] - the storage controllers described herein may be configured with to interact with zoned block devices).
	The Gao et al. reference does not teach means to dynamically change an initial zone active limit (ZAL) value to a new ZAL value while in a zoned namespace (ZNS) is open.
	The Bahirat et al. reference teaches means to dynamically change an initial zone active limit (ZAL) value to a new ZAL value while in a zoned namespace (ZNS) is open ([0019] - the logic 13 may be additionally or alternatively configured to determine a zone namespace zone capacity, and determine the smallest aligned boundary based on the preferred zone size, the first erase block size, and the zone namespace zone capacity) and (see fig. 3C, 32, 33 and 34).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Bahirat et al.  to incorporate the limitations of means to dynamically change an initial zone active limit (ZAL) value to a new ZAL value while in a zoned namespace (ZNS) is open into the claimed invention.

With respect to claim 16, all of the limitations of claim 15 have been addressed. 
	The Gao et al. reference does not teach further comprising means to update a host device based with the new ZAL value.
	The Bahirat et al. reference teaches further comprising means to update a host device based with the new ZAL value ([0019] - the logic 13 may be additionally or alternatively configured to determine a zone namespace zone capacity, and determine the smallest aligned boundary based on the preferred zone size, the first erase block size, and the zone namespace zone capacity) and ([0030 – 0031 - distributed electronic storage system 40 may include one or most host devices 42 communicatively coupled to two or more persistent storage devices 44, wherein, a controller logic 46 may be configured to determine a preferred zone size for an application on one of the host devices 42, determine a first erase block size for a first storage device of the storage devices 44, and determine the smallest aligned boundary based on the preferred zone size and the first erase block size ).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Bahirat et al.  to incorporate the limitations of further comprising means to update a host device based with the new ZAL value into the claimed invention.
The motivation for further comprising means to update a host device based with the new ZAL value is for improving device endurance ([0036] – Bahirat et al.).

	The Gao et al. reference does not teach further comprising means to check for a temperature change of the data storage device.
	The Bahirat et al. reference teaches further comprising means to check for a temperature change of the data storage device ([0056] - to sense variations in various factors affecting power/thermal behavior of the system/platform, such as temperature, operating frequency, operating voltage, power consumption, and/or inter-core communication activity, etc).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Bahirat et al.  to incorporate the limitations of further comprising means to check for a temperature change of the data storage device into the claimed invention.
The motivation for further comprising means to check for a temperature change of the data storage device is for improving device endurance ([0036] – Bahirat et al.).
With respect to claim 18, the Gao et al. reference teaches further comprising means to check a flipped or failed bit count (FBC) ([0042] - the control information may indicate, for example, that a particular memory block has failed and should no longer be written to, that a particular memory block contains boot code for a storage array controller 110A-D, the number of program-erase (`P/E`) cycles that have been performed on a particular memory block, the age of data stored in a particular memory block, the type of data that is stored in a particular memory block, and so forth).

With respect to claim 20, the Gao et al. reference teaches further comprising means to choose a maximal RT_Level value that fulfills an FBC requirement at end-of-life of the data storage device ([0274] - it is software's responsibility to ensure that there is a maximum of one request issued to a flash plane, at any given point of time).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. Pub. No. 2021/0182190) in view of Bahirat et al. (U.S. Pub. No. 2020/0167274) and further in view of Guda et al. (U.S. Pub. No. 2021/0255949).

With respect to claim 4, all of the limitations of claim 2 have been addressed. 
	The Gao et al. reference does not teach wherein the new ZAL value is based upon a change in flipped bit count for the data storage device.
	The Guda et al. reference teaches wherein the new ZAL value is based upon a change in flipped bit count for the data storage device ([0039] - ECC decoding can be performed to decode an ECC codeword to correct errors in the raw read data, and in many cases also to report the number of bit errors in the raw read data) and ([0047] - part of executing read requests, the buffer manager 113 of the command generation processor 122 can allocate a certain number (e.g., "a set") of the buffers having a capacity that matches an amount of the data stored at the first physical address (mapped to by the LTU created to include the LBA of the read request) and at 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Guda et al.  to incorporate the limitations of wherein the new ZAL value is based upon a change in flipped bit count for the data storage device into the claimed invention.
The motivation for wherein the new ZAL value is based upon a change in flipped bit count for the data storage device is for improved read performance ([0036] – Guda et al.).
With respect to claim 11, all of the limitations of claim 8 have been addressed. 
	The Gao et al. reference does not teach wherein the controller is further configured to change a zone finish recommendation (ZFR) flag.
	The Guda et al. reference teaches wherein the controller is further configured to change a zone finish recommendation (ZFR) flag ([0050] - the buffer manager 113 can further use a flag (e.g., bit flag) or a counter to track whether or not any given buffer is being used in the read or write path. This can allow for a quick search time for a buffer to satisfy an inflight command (e.g., that is already being processed) and short search times to find a particular LBA, and thus whether the buffer can be used for a cache hit and direct transfer to the host system 120, instead of having to go back to the translation processor 123 for mapping) and ([0067] - the translation processor 123 can further selectively set a flag 303 (e.g., a bit flag or the like) in the shared volatile memory 140B).

The motivation for wherein the controller is further configured to change a zone finish recommendation (ZFR) flag is for improved read performance ([0036] – Guda et al.).
       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  	        

       

Patent Examiner, Art Unit 2112
9/10/21

/ESAW T ABRAHAM/Primary Examiner, Art Unit 2112